        Case 4:19-cv-00639-JM Document 14 Filed 11/19/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

MARY H. SCOGGINS                                                  PLAINTIFF

V.                     NO. 4:19CV00639 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration             DEFENDANT

                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered for the Defendant.

      DATED this 19th day of November, 2020.



                                     _______________________________
                                     UNITED STATES DISTRICT JUDGE
